Order of disposition, Family Court, Bronx County (Marjory Fields, J.), entered on or about January 29, 1997, which adjudicated appellant a juvenile delinquent following a fact-finding determination that appellant committed an act, which if committed by an adult, would constitute the crime of attempted assault in the third degree, and placed him with the Division for Youth, limited secure, for 12 months, unanimously affirmed, without costs.
The verdict was based on legally sufficient evidence and was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). There was ample evidence from which the court could infer appellant’s intent to physically injure the complainant. Concur—Murphy, P. J., Nardelli, Williams and Colabella, JJ.